 In the Matter Of STACKPOLE CARBONCOMPANYandUNITEDELEC-TRICAL & RADIO WORKERS OF AMERICA, LOCALNo. 502Case No. C-232.-Decided March 25, 1938Carbon and Radio Products Industry-Company Dominated Union:sponsor-ing and fostering growth of ; financial and other support ; soliciting membershipin during working hours; meetings on company property ; agreement with forrecognition as exclusive representative of employees; disestablished as agencyfor collective bargaining-UnitAppi opriate for Collective Bargaivning:produc-tion and maintenance employees exclusive of clerical, supervisory, "temporary",and machine shop employees ; dissimilarity of interests : wage differentials ;skilled-Representatives:proof of choice : membership applications in Union-Collective Bargaining:refusal to negotiate with representatives of majority ofemployees-Strike:result of unfair laborpractices-Picketing-Violence:par-ticipation in, by strikers and other employees held no bar to reinstatement undercircumstances-Reinstatement Ordered: strikers-Discrimination:mailing ofchecks to striking and picketing employees insufficient to sustain allegation ofdischarge, charges dismissed-BackPay:awarded from date of refusal ofapplication to date of reinstatement by employer.Mr. Jerome I. Macht,for the Board.Thorp, Bostwick, Reed & Ar7nstronq,of Pittsburgh, Pa.; byMr.Clyde A. ArmstrongandMr. Kenneth G. Jackson,for the respondent.Mr. Harry Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Electrical & Radio Workersof America, Local No. 502, St. Marys, Pennsylvania, herein calledLocal No. 502, the National Labor Relations Board, herein calledthe Board, by Ernest- C. Dunbar, Regional Director for the SixthRegion (Pittsburgh, Pennsylvania), issued its complaint dated June7, 1937, against Stackpole Carbon Company, St. Marys, Pennsyl-vania, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), and (5) andSection 2' (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.171 172NATIONAL LABOR RELATIONS BOARDIn substance, the original complaint alleged that on January 11,1937, and thereafter, the respondent refused to bargain collectivelywith Local No. 502, which had been designated as the, exclusive repre-sentative of the respondent's employees in its production departments.It also alleged that the respondent had in various enumerated waysdominated and interfered with the administration of a labor organ-ization of its employees known as Stackpole Employees' Association,herein called the Association.The complaint and accompanying notice of hearing were duly servedupon the respondent.Notices of two postponements of the hearingwhich were upon request of respondent, were thereafter duly servedupon the respondent and upon Local No. 502.In its answer, dated .June 15, 1937, the respondent admitted thatitpurchased a substantial portion of its raw materials outside theState of Pennsylvania and that it sold a substantial portion of itsmanufactured products to customers in States other than Pennsylvania.It denied however, that it was engaged in interstate commerce.It alsodenied that it had refused to bargain collectively with Local No. 502,and averred that it had recognized the Association as the exclusivebargaining representative of its employees upon the basis of informa-tion that the Association represented a majority of its employees.Finally it denied that it had in any way dominated or interfered withthe administration of the Association.Pursuant to notice, the hearing was held at St. Marys, Pennsylvania,from July 2 to July 23, 1937, inclusive (except July 4, 5, 11, and 18,1937), before Charles B. Bayly, the Trial Examiner duly designatedby the Board.The Board and the respondent were represented bycounsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the commencement of the hearing counsel for the Board movedto amend the complaint for the purpose of alleging that the produc-tion and maintenance departments of the respondent's plant, exclu-sive of clerical and supervisory employees, constituted a unit appro-priate for the purposes of collective bargaining.No objection wasmade, and the motion was granted.At the end of the Board's case,counsel for the Board moved to amend the complaint to excludeso-called "temporary" employees of the respondent from the allegedlyappropriate unit, in addition to clerical and supervisory employees.The motion also proposed to amend the complaint to allege that therespondent had discharged its striking employees, thereby engagingin an unfair labor practice under Section 8 (3) of the Act.Counselfor the respondent objected only to the latter part of the motion.The sole ground stated for the objection was that there was no evi- DECISIONS AND ORDERS173deuce adduced at the hearing which would supportsuch anallega-tion.The Trial Examiner granted the motion.We affirm hisruling.Counsel for the Board made a further motion, at the close of theBoard's case, that the complaint be conformed to the proof that hadbeen adduced.The Trial Examiner reserved ruling on this motionat the hearing and denied it in the Intermediate Report which hesubsequently filed with the Board.The Board hereby reverses thatruling and orders that the complaint be conformed to the proofadduced during the hearing.During the hearing the respondentmoved to amendits answer,denying the allegations of the amend-ments to the complaint.The motion was granted.This ruling ishereby affirmed.At the close of the Board's case, counsel for therespondent moved to dismiss the complaint on the ground that theBoard had no jurisdiction and on the ground that the evidence didnot sustainthe allegations of the complaint.The TrialExaminerdeniedthemotion.The Boardaffirmsthis ruling.During thecourse ofthe hearing the Trial Examiner made other rulings onmotions and objections to the admission of evidence.The Board hasreviewed these rulings of the Trial Examiner and finds that noprejudicialerrorswere committed.Such rulings are hereby affirmed.On August 24, 1937, the Trial Examiner filed his IntermediateReport findingthat the respondent had engaged in unfair labor prac-tices affecting commercewithin the meaning ofSection 8(1), (2),(3), and(5) and Section 2 (6) and (7) of the Act.Local No. 502 and the respondent filed exceptions to the Interme-diate Report on September 15, 1937, and September 18, 1937, re-spectively, which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStackpole Carbon Company is a Pennsylvania corporation withits principal office and place of business at St. Marys, Pennsylvania.It is engaged in the manufacture of flashlight and battery carbons,industrial motor brushes, automotive starter and generator brushes,small motor brushes, electrodes, anodes, carbon specialties, weldingcarbon contacts,and radio products,including resistors,controls, andswitches.The respondent is one of the largest carbon manufacturersin the United States, ranking second or third among companies manu-facturing carbon products.In the manufacture of its products the respondent purchases foruse in the various processes of manufacture a great variety of raw -174NATIONALLABOR RELATIONS BOARDmaterials and commodities. In the period January 1, 1935, to June1,1937, about two-thirds of such purchases were made outsidePennsylvania.For the marketing and distribution of its products, the respondentmaintains salesmen throughout the United States. It sells and ships:59 per cent of its manufactured products to customers located outside-Pennsylvania in 17 States and Canada. In an application for atrade-mark, dated October 27, 1933, the respondent stated that "themark has been in bona fide use for not less than one year in interstatecommerce by the applicant."II. THE ORGANIZATIONS INVOLVEDUnited Electrical & Radio Workers of America, Local No. 502,isa labor organization admitting to membership production andmaintenance employees of the respondent, exclusive of supervisory,clerical and "temporary" employees. It is a local of an internationalunion, United Electrical & Radio Workers of America, herein calledtheUnited, which is affiliated with the Committee for Industrial,Organization, herein called the C. I. O.Stackpole Employees' Association of St. Marys, Pennsylvania, isa labor organization admitting to membership all employees of therespondent.Active Association members who are in executive posi-tions or who have the power to hire and lay off are permitted toIetain fullmembership in the Association but are not allowed to-attend Association meetings.III.TILE UNFAIR LABOR PRACTICESA. Domination of and interference with the administrationof the Association1.Background : the N. R. A. UnionDuring 1933 the respondent openly dominated and interfered withthe formation of a union of its employees, herein referred to as theN. R. A. Union. The evidence reveals that the first meeting of theN. R. A. Union took place in August of that year during workinghours, and that employees were directed to attend the meeting bysupervisory employees of the respondent.No attempt was made toconceal the make-up of the N. R. A. Union. Edward Hammer,'assistant plant manager of the respondent, was chairman of the meet-ing.Edward Haberberger, a superintendent of the company, waselected president.Harry Conrad, vice president of the company,addressed the employees at the meeting and said, "We are setting DECISIONS AND ORDERS175up a company union." Other supervisory employees were electedofficers of the N. R. A. Union. Present at the meeting were, amongothers,Henry Smith, superintendent of the stockroom department,Knight, foreman of the volume control assembly department, andForest Reed, a foreman who was elected an officer of the N. R. A.Union.John Engel was also elected as an officer, as was AmbroseAurnan.The latter two will be referred to hereafter.The N. R. A.Union was the only organization of the respondent's employeesexisting at that time.It does not appear that any meetings of theN. R. A. Union were ever held after the first meeting.2.Formation of the Stackpole Employees' AssociationDur'ing the summer of 1936 Laverne Lenze, an employee of therespondent, became interested in, and interested other employees in.the United.At the end of September 1936 August Hein, a vice presi-dent of and organizer for the United, came to St. Marys, and, withLenze, planned the organization of the respondent's employees.A-week before Christmas, Lenze met with a committee of employees ofthe respondent and on December 28, 1936, the committee definitelydecided to set up a lqcal organization to be affiliated with the United.On December 29, 1936, a meeting of the respondent's employees took-place at which Local No. 502 was formed.At this meeting, approxi-mately 60 employees signed application cards for membership in theUnited.A charter was applied for and subsequently receivedAmong other temporary officers elected at this meeting were Lenze,president,Kraus, recording secretary, and George Meyer, financialsecretary.On December 30, 1936, Lenze, Meyer, and others active in Local No.502 were called into the directors' room of the respondent.Presentwere Stackpole, president of the company, Conrad, vice president,Hall, treasurer, and Anthony Haberberger, factory manager. Stack-pole asked the employees present why they had not come to him beforejoining up with "outside agitators" if they desired to have a unionin the plant.He threatened to close down or move his volume con-trol department if an, "outside" union came in, and said he wouldgladly let his employees go into- the plant to start up an "inside"organization and he would bargain with it. Stackpole made otherstatements against labor organizations in general, and emphasizedthat unions were only after the employees' money while a "local"organization would cost the employees nothing.Lenze said that heand the other employees would consider these suggestions.On December 31, 1936, Lenze, accompanied by Kraus and Jesberger,another officer of Local No. 502, saw Stackpole and delivered to him 176NATIONAL LABOR RELATIONS BOARDa letter from Hein requesting a meeting between representatives ofthe respondent and representatives of Local No.502.Stackpole saidon this occasion,"If you boys won't set up a company union, Iwill-in fact,I have already started to set it up."The N. R. A. Union, which had apparently been quiescent since itsfirstmeeting in August 1933, was then revived.Alton Newell, Auman,and Edward Miller had met at Auman's house to plan an organizationof the respondent's employees about December 28, 1936.Auman, aformer officer and committeeman of the N. R. A. Union,had been aforeman in the plant before he was 'elevated to the position of testerand grader in the electrical laboratory.Miller's employment statusis disputed,but from all the evidence it is apparent that, as assistantto one of the superintendents in the plant,he was employed in asupervisory capacity.Newell was employed as a senior press man.Pursuant to the plan of these employees,on the morning of December31, 1936, Newell sought out Edward Haberberger,president of theN. R. A. Union and superintendent in the plant,in an attempt toobtain the minutes of the N. R. A. Union meeting.His purpose wasadmittedly to find out who were the representatives of the N. R. A.Union and how to set up a new organization.Haberberger tookNewell to Conrad'soffice.The minutes of the N. R. A. Unionwere found.Conrad cautioned Newell against the participation offoremen in setting up the new organization.While Newell was inConrad's office,Miller received permission from Hammer, assistantfactory manager,to use the factory office to hold a meeting and "getthe old N. R. A. crowd together.",Early in the afternoon of December 31 a meeting of the repre-sentatives of the N. R. A.Union took place in the directors' roomin the plant.Conrad, Newell,and Auman were present.Officersand representatives of the N. R. A. Union, including Forest Reed,MikeKeller, and other supervisory employees of the company werealso present.According to Newell's testimony,Conrad told some ofthe representatives to resign because they were supervisory employees.Althoughthe record only vaguely indicates what else transpired atthismeeting,it appears that Conrad told the representatives thatNewell "wanted the idea of what their duties were, that is, asrepresentatives of that old 1933 union."That same afternoon a meeting of the respondent's employees washeld in one of the factory offices.This meeting, like the one pre-ceding it,was held during working hours.Foremen were seen ac-tively directing some of the employees to this meeting.EdwardHaberberger also participated in sending employees to the meeting.At the meeting Edward Miller was in charge.The representatives ofthe N.R. A. Union attended to tender their "resignations."Miller DECISIONS AND ORDERS177spoke against "outside" unions and about loyalty to Stackpole. Cardsformembership in the Association were distributed.Temporaryofficers were elected, namely, Edward Miller, Alton Newell, JosephConklin, and John Engel, the latter being a former officer in theN. R. A. Union. Later the same afternoon Miller addressed femaleemployees of the respondent in the washroom of the plant, andagain spoke about loyalty to Stackpole and against outside unions.He also told the employees that the Association had just been formedand temporary officers elected, and he again distributed cards formembership in the Association.The record establishes conclusively that immediately following-the above meetings and for a period of several weeks, "loyal" em-ployees distributed cards for membership in the Association andopenly solicited members during working hours. In some instancesemployees were ordered by foremen to quit work and solicit for theAssociation.Airman was particularly active in soliciting during-working hours. In addition he took a whole week off during whichhe solicited in the plant.The record does not disclose whether ornot he was paid during that week. At other times Airman was seen-walking around, asking employees if they preferred the white(Local No. 502) or the pink (Association) card, and checking offthe answer on a tablet.The evidence also establishes that duringthis period some employees were threatened with discharge by super-visory employees and told to sign membership cards in the Associa-tion.Employees were also told that the purpose of the Associationwas to keep the "outside" union out of the plant.The respondent claims that members of Local No. 502 were also-given the -opportunity to solicit for membership during workinghours.The evidence reveals one instance when a committee of LocalNo. 502 requested permission to solicit in the plant in the same nian-ner as members of the Association.After some hesitation and delaythe request was granted by Haberberger, the plant manager.Thenext morning Haberberger was reported ill at home, and no otherofficial of the company would authorize Lenze and Fleming to solicitfor Local No.- 502.Finally, about noon of that day, Lenze andFleming were permitted to solicit but were ordered to report toHammer, assistant factory manager, in advance of entering anydepartment in the plant.After so reporting, Lenze and Fleming,-upon entering a department, would find the foreman of that depart-ment watching. them.Employees were afraid to sign membershipcards under the gaze of foremen.After trying several departmentswithout success, Lenze and Fleming gave up, and members of LocalNo. 502 never again attempted to solicit during working hours.Lenze and Fleming were not paid for that afternoon. 178NATIONAL LABOR RELATIONS BOARDAbout January 4, 1937, the Association caused to be distributedat the gates of the plant a circular, the first paragraph of whichread as follows :By the request of a worker, the representatives of the Stack-pole Employees Association,which was organized in 1933,1meton December 31, 1936, and elected new temporary officers.Theseofficers will only serve until such time as the full membershipcan meet and elect permanent officers and departmental repre-sentatives by popular vote.The circular then criticized the United as a dues-collecting agency 2"whose agitators and officers are not interested in the people of St.Marys," and continued :Every loyal worker who has the interest of his or her familyat heart, and who wants our company to prosperand remain inSt.Marys,'should sign a membership card at once, and becomean active member in the .. . Association . . .This is vitallynecessary as the company will be compelled by law to recognizethe organization which has the greatest number of members .. .It will not cost you any money to sign."On January 4, 1937, a committee, consisting of Lenze, other officersand members of Local No. 502, and Hein, presented a contract toStackpole and other officials of the company. Stackpole requested amonth in which to consider the contract.The committee consentedonly to a week, and the parties agreed to meet again on January 11,1937.In the evening of the same day, January 4, 1937, the Associationheld its first meeting outside the plant. Superintendents and foremenof the company were present.The employees were addressed byEynon, president of the Pure Carbon Company,3 and by an officialof the Pittsburgh, Shawmut and Northern Railroad. Both men spokeagainst organized labor in general and "outside" unions in particular.Thereafter the temporary officers of the Association met withStraub, an attorney hired by the Association, and within a short timeStraub drew up an agreement for the Association.On January 7,1937, the second meeting of the Association was held outside the plant.Supervisory employees again were present. Edward Miller was chair-man, and Father Timothy, a pastor, of St. Marys, spoke, saying,among other things, that "lie did not see why anyone should involvei Italics suppliedIn this respect the circular read as follows:"Their(Local No. 502)main interestis to take out of StMaiys,from Stackpole employees alone, $2,000 in initiation fees and$12,000 of our earnings each year hereafter."8The Pure Carbon Company rents offices from the respondent adjacent to the latter'soffices.All of the products sold by the Pure Carbon Company are manufactured by therespondent according to formulas furnished by the Pure Carbon Company and under itsdirectsupervision. DECISIONS AND OI{DPIIS179himself in outside labor trouble."The Association agreement wasread to the members of the Association by Straub.On January 9, 1937, Conrad was shown the Association membershipcards and, being "convvinced " that a majority of its employees weremembers of the Association, arranged for a meeting of some of therespondent's officers with the "contract committee" of the Associationon Sunday, January 10, at the plant.According to the testimony of1he respondent's witnesses, the "contract committee" of the Associationand representatives of the company spent all day Sunday negotiatingon the basis of the agreement proposed by the Association.With theexception of one or two items, the parties reached an agreement thatday.4On January 11, 1937, the bargaining committee of Local No. 502returned to respondent's office to attempt to negotiate with the com-pany on the basis of the contract previously submitted.Stackpolepresented a prepared statement to the effect that the Associationhad submitted proof it represented a majority of the employees a,ildthat the respondent had already recognized the Association as therepresentative of its employees.Stackpole also showed Lenze, Hein,and the other members of the committee an affidavit signed byLdn-ard Miller and Conklin, both cfficers of the Association, statingIhat a majority of respondent's employees were members of the Asso-ciation.Thereafter on the same clay the agreement with the Asso-ciation was signed by the company.At a meeting of the Associationthat evening the agreement was ratified by its members.On January 15, 1937, during working hours, the election of de-partmental representatives of the Association took place in the plant.The following week permanent officers of the Association were electedat a meeting outside the plant.The permanent officers included,John Engel, an officer in the N. R. A. Union, president; Alton Newell,vice president;Margaret Herbst, sister of a foreman in the plant,also vice president; and Jerome Conklin, secretary.The monthly meetings of the Association were held in the plantduring working hours.At these meetings Miss Margaret Clancy,stenographer in Conrad's office, took down stenographic notes of theproceedings and thereafter transcribed them into typewritten recordsat Conrad's office.From these notes Conklin wrote up the minutebook of the Association.On January 28, 1937, the respondent ordered from the Daily PressPublishing Company of St. Marys 150 booklets containing the Con-4The agreement as finally consummated provides for an "open shop,"a maximum 50-hour week and an increase of five cents an hour in pay to employees paid by the hourThe open-shop pioviso reads as follows. "membership in a labor oigamzationshall not be a condition in favor of or against seeming or holding employment withthe Company." 180i\ATiONALLABOR RELATIONS BOARDstitution and Bylaws of the Association, and the agreement betweenthe Association and the respondent.These booklets were paid for bythe respondent.The respondent claims that this was done pursuantto the agreement 'between it and the Association.The agreementmerely provides, however, that the respondent publicize the contentsof the agreement, which the respondent fully did on its bulletin boardand elsewhere. In this connection it should be noted that when, dur-ing February 1937, Local No. 502 attempted to utilize the respondent'sbulletin board its circulars were torn off by Conklin.During the last 2 weeks of January 1937, Lenze and others of thecommittee representing Local No. 502 saw the management severaltimes concerning specific grievances of members of Local No. 502.One union member was discharged, allegedly for membership inLocal No. 502.He was given a "trial" by the Association.Conradrefused to permit Local No. 502 to give him a trial on the groundthat the Association was the exclusive representative of the respond-ent's employees for such a purpose. Lenze, as spokesman for the com-mittee, complained to the management with regard to other cases ofalleged discrimination,- but no results were forthcoming.Althoughthe agreement between the Association and the respondent does notdesignate the Association as exclusive representative of the employeesof the company by its terms, it is apparent from attempts of Local No.502 to negotiate with the respondent that the agreement is in practicean exclusive one. In fact, the respondent in its answer states thatit recognized the Association as the exclusive representative of itsemployees.Also during the last 2 weeks of January 1937, the record reveals anattempt by Anthony Haberberger to bribe officers of Local No. 502.,Lenze was called by Haberberger into his office and told that if heand Hein would quit the Union, the respondent would give them abuilding it had erected, to use as they saw fit.He suggested that theymight use it for business purposes. In a conversation with Seth, vicepresident of Local No. 502, about January 21, 1937, Conrad told himthat he was in line for promotion and that "lie couldn't understandwhy since I was making such good progress in that department thatI should involve myself with an outside union." Conrad clearly in-dicated that since Seth was involved in union activity the superin-tendent and foreman of his department would not "very readily givehim the break in case such an opportunity (for promotion) presenteditself."About the middle of February 1937 the Association began to col-lect dues.These dues were collected by representatives of the Asso-ciation during working hours, and receipts were written in the officesof foremen.At one of the meetings held in the plant between Asso-ciation representatives and ' the management of the company, Stack- DECISIONS AND ORDERS181pole said he would match one dollar for each dollar the Associationscollected in dues.Conrad, vice president of the respondent, laterretracted Stackpole's promise because, as he testified, he was afraid'that Stackpole's benevolence would be misconstrued.The record fur--ther reveals that some employees who were prevailed upon by their-foremen to take time off from their work. to distribute literature forthe Association, and who worked long hours distributing such litera-ture, not only received their regular pay but were recompensed by,the respondent for their "overtime."Newell, officer in the Associa-_tion, handed them their checks with the caution to "keep it under-your hat." In addition, solicitation for membership and collectionof dues by the Association was facilitated through the opportunity -afforded representatives of the Association by the respondent to,,check their membership list against pay-roll checks and pay-roll listsof the company.On February 4, 1937, the respondent ordered from the Daily Press.Publishing Company a red card entitled "Message to Stackpole Em-ployees."The card stated that the respondent had received evidence-of threats made by members of Local No. 502 to the effect that if em-ployees did not join Local No. 502 they might lose their jobs, andassured the employees that "no loyal and efficient employee will everbe blacklisted from working in the Stackpole plant regardless of radi-cal statements to the contrary."This red card was placed in the pay.envelopes about February 10, 1937.At about the same time the re-spondent inserted a paid advertisement in the Daily Press, a news-paper published by the Daily Press Publishing Company, containing-the same assurance.On February 17,1937, the respondent caused to be distributed among,its employees a circular addressed "Dear Employee" and signed "Stack-pole Carbon Company."The circular recited the increases in pay -which the employees had received since October 1936, and stated thatthe respondent had recently signed a contract with the Association,since the Association represented a majority, and had thereby coin-plied with the. Act.The circular referred to Local No. 502 as "theminority group" and "troublemakers" and continued as follows,"When members of any organization or union tell you that if theywere the bargaining group, they could get you even higher rates ofpay, they are talking through ignorance or lying maliciously.Nounion or organization in the world, can obtain for our workers any -more wage increases at this time.You can't squeeze blood out of astone.If you are not satisfied with what you are now making, thenyou might as well call a strike ... If you are not satisfied with your_job or your rate, we suggest that you find a job some place else wherethe,employer can afford to pay you more money, or, if you wish, calla .strike.We might as well know now as later, whether. or not we 182NATIONAL LABOR RELATIONS BOARDcan continue to run this plant in St.Marys. If necessary, we canmove all of our production out of town.Many communities willgladly donatethe land andbuildings just to have us manufactureour products in their town."On February 24, 1937, Stackpole appeared before a meeting of theAssociation and told its members of the contemplated removal ofthe volume control department to Johnsonburg, Pennsylvania, atown approximately eight miles from St. Marys. Stackpole saidfurther that none of the "loyal" employees of the company wouldlose by this removal of part of the plant. Shortly afterwards thevolume control department was in fact moved to Johnsonburg.The Daily Press Publishing Company, of- St. Marys, Pennsylvania,isnominally controlled by a board of five directors.However,Harry S. Conrad, vice president of the respondent, is owner of 210out of a total of 442 shares of its stock.Besides being the largestsingle stockholder of the paper,Conrad is one of the board ofdirectors.The directors have not met as a board within the last two or threeyears.Bauer,president of the Daily Press, transacted business withthem informally, over the telephone.He testified that its editorialpolicy was never discussed by the board as a board.He admitted,however, that he and the other directors had as individuals spokentoO'Brien,the editor,with reference to editorials"in a friendlyway."It is.apparent from the record that by virtue of his financial interestin the Daily Press, Conrad was in a position to influence its policies,and in fact did so in at least one instance.On January 16, 1937,the recording secretary of the Brotherhood of Locomotive Firemenand Enginemen, Lodge 651, a local 'union of St. Marys, wrote aletter to the Daily Press in protest against its anti-union editorialpolicy.The letter, at Bauer's suggestion,was referred by O'Briento Conrad, and upon the latter expressing his disapproval of itscontents, was not 'published.Lenze testified that Local No. 502 wasnever ableto "get anyclaims"printed in the Daily Press.On February 25, 1937, there appeared on the front page of the DailyPress a news article based on an interview with officials of the respond-ent and headlined as follows : "Labor Troubles Cause Change, OfficialsState."The article continued : "When interviewed today officers ofthe company stated that due to unsatisfactory labor situations,causedrecently by outside influences, but now prevalent in St. Marys, allfuture expansion will'take place in other towns ...Company officialsfurther stated in today's interview that no loyal and efficient employeewould lose his or her position as long as work is available, andstressed still further during the interview that it would be the policy DECISIONS AND ORDERS183of the company to hire present loyal employees for the new factoryin Johnsonburg."The same issue of the paper carried an editorialwhich lamented the removal of the respondent's volume control de-partment and discussed the loss to St. Marys caused thereby.Thiseditorial also stated, "The Company's announcement relative to unsat-isfactory labor conditions contains the kernel of the whole situation."According to the records of the publishing company, reprints of thenews article and editorial were ordered by the respondent on Feb-ruary 23, 1937, two days before the article and editorial appeared inthe Daily Press.On February 26, 1937, an editorial appeared on the first page ofthe Daily Press entitled,,"The Labor Problem in St. Marys."Theeditorial traced the cause of labor trouble in St. Marys to the allegedpresidential aspirations of the chairman of the C. I. 0., and his desirefor dues and votes.The editorial then painted a picture of the situa-tion in St. Marys upon the shut-down of the respondent's plant ifLocal No. 502 won out in an election among the employees. Theeditorial then showed that the alternative to such an eventuality was"loyal" support to the Association.The respondent ordered reprintsof this editorial on February 25, 1937, the day before it appeared inthe press.Also on February 26, 1937, the Association ordered a circular inwhich it discussed the removal to Johnsonburg and assured its mem-bers that they were the "present loyal employees" to whom the man-agement referred.On February 27, 1937, the Association circular and the two reprintsdiscussed above were mailed together to the employees of the respond-ent from its office, the circular and the two reprints being clipped to-gether.5The fact that the reprints were ordered by the respondentbefore the editorials 'appeared in"the Daily Press was established bythe introduction in evidence of the order slips of the publishing com-pany which were made in the regular course of business, and the tes-timony of the foreman of the job printing department who made outthe order slips.The respondent offered to prove that the reprintswere ordered by Conrad only after they had appeared in the DailyPress.The Trial Examiner excluded testimony in support of thatConrad admitted ordering the two reprints and also admitted that they weremailed out of the Company's office with the Association circular referred to aboveTherespondent presented testimony at the hearing in support of its contention,however,that the office manager of the company had been asked by Edward Miller of the Asso-ciation if a few of the"girls"couldmail out the Association circular on the night ofFebruary 27, 1937 , that several employees of the company were told by the officemanager to come back that evening to mail out the reprints for the company ; and thatdue to the lateness of the hour,the reprints and the circular were mailed out in thesame envelope to save time ; and that this was done without authority from the companyWe think this explanation to be unworthy of belief, but even if it were believed, theexplanation in no wise diminishes the coercive effect upon its employees of the acts ofthe respondent as indicated in the facts found above.80618-38-vor.. ri-13 184NATIONAL LABOR RELATIONS BOARDcontention on the ground that the best evidence as to thefact in ques-tion had already been introduced.We have alreadyaffirmed theTrial Examiner's ruling. It is clear, however, that even if the factswere established in accordance with the respondent's contention theeffect of the respondent's distribution among its employees of thereprints in question would in no wise be diminished.The fact thatthe reprints were distributed by the respondent is uncontroverted.On March 1, 1937, the Association ordered a circular from the DailyPress Publishing Company entitled, "A Message to The Loyal Em-ployees of The Stackpole Carbon Company."The circular statedthat the Company and the Board had both recognized the Associationas a "bonafide labor union."The circular continued :The Employees' Association hasnotcalled a strike, thereforeany member of the Association whoDoes Notreport for work isa Scab . . .Don't be dominated or influenced by less than 75radicals, who are trying to dictate to eight or nine hundred sensi-ble and sane workers.Don't be scared by threats of violence.The Pennsylvania State Constabulary is in townto preserve orderand to make sure that you can go to and,from your work withoutbeing molested.This circular was distributed at the gates of the plant on the sameday, March 1, 1937.Originally payment for the circular was chargedto the Association.Some timelater the charge was changed to therespondent.3.Conclusions with respect to domination of and interferencewith the AssociationFrom the facts as presented above it is clear that the Associationwas brought into being originally at the instigation of and under theguidance of the -respondent.Since its resurrection, the respondenthas continually interfered with the administration of the Associationand contributed encouragement and support to it.Meetings of theAssociation have been and are being held on the respondent's propertyduring working hours. Solicitation for membership in the Associa-tion has been permitted during working hours, and the privilege ofsimilar solicitation has been in effect denied to members of Local No.502.In at least two instances, the respondent has aided the Associa-tion financially.The respondent has, in various ways as above-indi-cated, through the press and through the distribution of circulars,contributed support to the Association by openly declaring itsantagonism and opposition to Local No. 502. Through its encourage-ment and aid to the Association the respondent clearly intended tointerfere with the self-organization of its employees in Local No. 502 DECISIONS AND ORDERS185or any other bona fide labor organization.The respondent has aidedin the intimidation and coercion of its employees to join the Associa-tion.It encouraged membership in the Association by assuring itsmembers that none of them would lose by removal of part of its planttoJohnsonburg.e It climaxed its support to the Association byrecognizing it as the exclusive representative of its employees and bysigning an agreement with it pursuant to such recognition.We find that the respondent has dominated and interfered with andis dominating and interfering with the administration of the Associa-tion and has contributed financial and other support to it and therebyhas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectivelyL.The appropriate unitThe complaint as amended at the hearing alleges that the employeesof the respondent in its production and maintenance departmentsexclusive of clerical, supervisory, and "temporary" employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The respondent employs a total of some 900 employees.The plantsat St. Marys and Johnsonburg are organized into the followingdepartments :Carbon Green :Mixing Department.Molding Department.Extrusion Department.Baking Department.Graphitizing Department.Carbon Finishing :Cutting and Grinding Department.Shunting Department.Plating Department.Metal Green :Copper Manufacturing.Mixing, Molding & Baking.Metal Finishing Department.At the timeof the hearing 180 of respondent's employees were employed at Jobnson-burg.Out of these, it was testified that between 140 and 150 were members in theAssociation. 186NATIONAL LABOR RELATIONS BOARDRadio products :Resistor Green Department.Resistor Finishing Department.Volume Control Spray Department.Volume Control Assembly Department.Volume Control Shaft Department.Volume Control Parts Department.BakeliteMolding.Inspection Department.Shipping Department.Machine Department (Diemakers, machinists, welder).Electrical Department.Blacksmith Department.Box Department.Maintenance Department (plumbers, tinners, etc.).Construction Department.Drafting Department.Engineering Department.Purchasing Department.Cost Department.Sales Department.Accounting Department.Employees in the above departments, with the exception of theshipping, machine, drafting, engineering, purchasing, cost, sales, andaccounting departments, are semi-skilled or unskilled employees di-rectly engaged in the processing and manufacture of respondent'sproducts, or skilled employees directly engaged in maintenance work.All of the employees in the above departments, with the exceptionsindicated, are paid on an hourly basis.Rates of pay in these depart-ments range from 42 to 70 cents per hour. Employees in the ac-counting, sales, cost, purchasing, drafting, and engineering depart-ments are employed on a salary basis, and are engaged in work of aclerical or technical nature.Those eligible to membership in LocalNo. 502 are the production and maintenance employees of the com-pany, exclusive of supervisory and clerical employees.Local No. 502 contends that certain so-called "temporary" em-ployees should not be deemed a part of the appropriate unit.Therespondent claims that the system of "temporary" employment wasnot instituted by it until April 1, 1937, subsequent to the period herein question, namely, January 11 to March 3, 1937.The system ofemployment in question is one whereby the respondent's employeesundergo a trial period of six weeks when they are first hired, duringwhich they wear badges to designate them as "temporary" employees, DECISIONS AND ORDERS187and during which they receive lower rates of pay.Although Haber-berger, factory manager, denied that the system was in effect beforeApril 1, 1937, it is clear from the testimony of Hammer, employmentmanager, that during the period here in question employees hired bythe respondent received the lower starting rates of pay for the firstsix weeks of employment.There is also reason to believe that newemployees were "on trial" during the six-week period, althoughHammer's testimony is apparently contradictory in this respect.Thelower rate of pay alone would certainly seem to indicate that thestatus of employees during the first six weeks of employment wasconsidered by the respondent to be different from their status thereafter.None of the employees who appear on the pay roll to havebeen hired within the six-week period before January 11, 1937, aremembers in Local No. 502, and apparently were not then eligible tomembership in that union. Further, the shortness of the trial periodis significant and indicates the appropriateness of excluding such em-ployees from the appropriate unit.The interests of employees whomay be "on trial" for a period of several months are more apt to beidenticalwith the interests of permanent employees; whereas theinterests of employees during a probationary period of several weeksare likely to be distinct from the interests of permanent employees,both because of the lower rates of pay that the former may receive,as in this case, and because of their short probationary status.Wetherefore conclude that the "temporary" employees should not be in-cluded in the appropriate unit.Local No. 502 contends that employees in the machine shop shouldalso be excluded from the bargaining unit.These employees include10 die makers, 16 machinists, 4 apprentices, and 1 welder.The testi-mony with respect to the work performed by these employees is con-flicting.It is clear that the die makers manufacture dies in themachine shop and place completed dies in machinery in the plantwhen needed. It is not clear whether these die makers also repairdies broken down in the plant.According to the testimony of therespondent's witnesses both die makers and machinists do some main-tenance work in the plant.However, the evidence reveals that noneof these employees are members in Local No. 502. Local No. 502has apparently made no attempt to organize these employees, and'no history of organization or of collective bargaining by them as a'group appears in the record.Furthermore, they are of course skilledcraft employees, and the record reveals that they receive rates of paysubstantially higher than those of production employees. In thelight of these facts, the limitation which Local No. 502 imposes onits jurisdiction is not unreasonable.In view of the fact that theseemployees are skilled craftsmen, and that they receive substantially' 188NATIONAL LABOR RELATIONS BOARDhigher rates of pay than the production employees, which -is an indi-cation' that their interests are different from the latter employees,and in view of the other circumstances set forth above, we are of theopinion that such employees should be excluded from the bargainingunit.Local No. 502 claims that watchmen in the plant should not beincluded in the bargaining unit.Watchmen are not members inand not eligible for membership in Local No. 502 and we have gen-erally excluded such employees' from a unit composed of productionand maintenance employees.We will exclude the watchmen from theappropriate unit.Local No. 502 contends that sweepers and clean-up men should notbe included in the bargaining unit.These employees are properlymaintenance employees.Lenze testified that they were not eligiblefor membership in Local No. 502.A few of the clean-up' men, how-ever, appear on the membership record of Local' No. 502.Underthese circumstances we will not exclude clean-up men and sweepersfrom the bargaining unit.The capacity in which the employees named in footnote seven 7are employed, is in dispute.For reasons there indicated, we will7Clerical employees.Paul Farleyis chief "follow-up" man whose job it is to see thatan orderis finished on time.He is employed in the' factory office and his work isclerical.Ray Hannibalisstock clerk and assistant to the follow-up manHe checksdelivery. dates, etcHe "chases" an article from one department to another.He isemployed in the factory office part timeClarence Arnoldisemployed in the draftingdepartment as a clerk engaged in making factory blue-prints.Otto Urbanskyisa stockclerk who keeps inventory of all plates of various sizes and grades.He also. writes theproper requisition for an older when the plant needs materialHe works in the-factoryoffice andhis work is clerical.I.Staufferis employed in the factory office and his work isclericalHis job is to go to the various departments, collect time slips from individualemployees, and turn them over to the cost department, after checking them with timecards.Jesse Bickmireisemployed in the drafting department, but unlike other em-ployees in that department, is on the hourly pay roll.Andrew Koonenwelleris employedin the factory office and his duties are similar to those of I. StaufferEarl Foyis aclerk in the office of one of the production foremen. He keeps production records.Joe Davisdoes clerical work similarto that of I. Stauffer.Jack Fieldsis employed in thedrafting department as a blue-print file clerk.FredWise is a clerk in a superintendent'soffice.Cornelia Bayerduring December 1936 and January and February 1937 was em-ployed in the volume control department in a separate division provided for thedepartment superintendent, in a clerical capacity.Caspar Yetzerduring December 1936and January and February 1937 was engaged in the volume control department in fillingout requisition sheets, distributing them to various foremen in other departments andlater gathering up parts for assembly in his departmentwe find that Paul Farley, RayHannibal,Clarence Arnold, Otto Urbansky, I. Stauffer, Jesse Bickmire, Andrew Koonen-weller,Earl Foy, Joe Davis,Jack Fields,Fred Wise, Cornelia Bayer and Caspar Yetzerare clerical employees and should not be included in the appropriate unit.SupervisoryEmployees.Local No. 502 contends that the following are employed ina supervisorycapacity :John Skok.The evidence shows that Skok supervised the workof about 15 men in the parts department on the night shift, and was known as foremanto the employees there, although once in a while he ran an automatic die on the dayshift.Elmer Decker.Elmer Decker is a working foreman in the plant. Several main-tenance employees testified that their foremen would send them to Decker to take ordersfrom him. It appears that Decker at times supervised the work of as many as nineemployees on a construction job, although he was also chief bricklayer in the plant, DECISIONS AND ORDERS189exclude these employees from the appropriate unit.The capacity inwhich other employees, named in footnote eight,8 are employed,is alsoin dispute.For reasonsthere indicated, we will not exclude the em-ployees named from the unit.The respondent moved its volume control department to Johnson-burg, Pennsylvania, during the last week in February 1937.9Duringthe period from January 11 to March 1, 1937, the appropriate unitconsisted of the respondent's employees at the St. Marys plant alone.Since March 1, 1937, the unit has consisted of the respondent's em-ployees at both its St. Marys plant and its Johnsonburg plant.Theremoval of its volume control department to Johnsonburg, approxi-mately eight miles from St. Marys, cannot be said to have destroyedthatmutuality of interest between production employees of thatdepartment and production employees of other departments in therespondent's plant which existed before the removal. It does notappear that the problems of the production employees of the volumecontrol department are different in Jobnsonburg from what they werein St. Marys.The management personnel with whom the employeesat Johnsonburg are required to deal is the same as that with whomthe employees at St. Marys are required to deal. -It does not appearthat the duties of the employees 'in the volume control departmentwere changed by the removal or that the wages or hours of work ofthese employees were changed.and laid bricks when necessary. It does not appear that Decker was responsible to anyforemen,but that in fact he had requested various foremen to send employees to workunder him.Edward Miller.AlthoughMiller testifiedthathewas a clerk in thesuperintendent's office(carbon finishing department),several employees testified that hewas known as assistant superintendent in that department,and that he had frequentlydirected employeesin their workthereItalso appears that he replaced a foremaninanother department in that foreman'sabsence.We find that John Skok, ElmerDecker and Edward Miller are employed in a supervisory capacity and should not beincluded in the appropriate unit.Miscellaneous.John Clarkis employed as a routine tester in the laboratory of theengineering department.F.H Kennedyworks in the laboratory of the engineeringdepartment,putting various materialstogethertomake experimentalunder thesupervision and instruction of the various engineers.We find that John Clark andF.H Kennedy should not be included in the appropriate bargaining unit.8J. A. Showerruns an electric truck and delivers production materials to all depart-ments as needed.Otto ZeltandGervaseWortmanare stockroom attendants whoreceiveand dispense materials.Owen HagenandDavid Heathare employed in thestockroom as inspectors of incoming materials. It does not appear that the employeesabove named are engaged in any clerical or supervisory capacity.They should beincluded in the appropriate bargaining unit.Supervisory employeesLocal No 502 contends that the following are employed ina supervisory capacity:Hugh Lawrence.Testimony reveals that Lawrence,althoughknown as assistant foreman to some employees,merely replaces a foreman of the volumecontrol department,in' the foreman's absence.Joe SchabrelandJohn Gnan.One em-ployee, a laborer, testified that be worked under George Andrews,foreman of the car-penters,and that he had been sent to Gnan and Schabrel,who also worked underGeorge Andrews,atvarious times to take orders from themWe find the evidenceinsufficient to justify a finding that Lawrence,Schabrel and Groin are employed in asupervisory capacity.They should be included in the appropriate bargaining unit9 From. testimony at the hearing,itappears that 180 of the respondent's employeesare now employed at Johnsonburg It also appears that the respondent has employed85 of these employees since March 2, 1937. 190NATIONAL LABOR RELATIONS BOARDFor the period beginning January 11 and up to March 1, 1937, wefind that all production and maintenance employees in the respond-ent's' plant in St. Marys, Pennsylvania, exclusive of clerical, super-visory and "temporary" employees and also exclusive of employeesin the accounting, sales, cost, purchasing, drafting, engineering, andmachine shop departments, and exclusive of watchmen, constitute anappropriate unit for the purposes of collective bargaining and thatsuch unit insures to respondent's employees the full benefit of theirright to self-organization and otherwise effectuates the policies ofthe Act.For the period beginning with March 1, 1937, and thereafter, wefind that all the production and maintenance employees in the re-spondent's plant at St. Marys, Pennsylvania, and Johnsonburg, Penn-sylvania, excluding those employees above-indicated, constitute anappropriate unit for the purposes of collective bargaining and thatsuch unit insures to respondent's employees the full benefit of theirright to self-organization and otherwise effectuates the policies ofthe Act.2.Representation by Local No. 502 of the majority in the appropriateunitAt the hearing the permanent membership book 10 of Local No.502, containing a record of all members in Local No.502, was intro-duced in evidence.The financial secretary of Local No. 502 testifiedthat he had copied the names in the book from application cardssigned by employees of the respondent for membership in Local No.502, in thecourse ofhis dutiesas financialsecretary.The recordingsecretary of Local No. 502 testified that he had received the signedapplication cards in the course of his dutiesas officer forLocal No,502, that he had carefully checked through the cards, and that theywere in order.The financial secretaryalso, testified that by rule ofLocal No. 502, all applicants for membership were required to signtheir own application cards.The cards were produced at the hear-ing for examination by the respondent's counsel, and he cross-exam-ined the officers of Local No. 502 therefrom.By the application cardLocal No. 502 is authorized and requested through its officers to repre-sent the applicant for the purpose of collective bargaining in regardto wages, hours, and working conditions.The membership book reveals a total of 375 names.However, acheck of those names against the pay roll 11 of the respondentrevealsthat three of them are not employees of the respondent.Further-more, it appears from testimony at the hearing that three application1o Board Exhibit No. 33-B.11Board Exhibit Nos 51-E,54, 54-B, 55, and 56. DECISIONSAND ORDERS191cards were not signed by the applicants themselves, although anofficer of Local No. 502 testified that he was authorized by the appli-cant to sign for them. In addition, counsel for the respondent spe-cifically challenged the membership of one other applicant, who, itwas admitted by an officer of Local No. 502, asked to have his namewithdrawn from the membership rolls of Local No. 502. Because ofthe doubt existing in the last four cases enumerated, we will notcount the employees in those cases as members in Local No. 502.The financial secretary of Local No. 502 testified that 16 members hadjoined since January 11, 1937, and that, with one exception, the totalmembership as indicated by the record book had been acquired on orbefore March 2, 1937.Thus it is apparent that on January 11, 1937,352 of the respondent's employees were members of Local No. 502.According to the pay rolls of the respondent introduced in evidenceat the hearing, there was on January 11, 1937, a total of 706 employeesin the appropriate unit designated above.As of February 26, 1937,the pay rolls reveal a total of 696 employees in the appropriate unit.Of those whose employment with the respondent was severed betweenJanuary 11, 1937, and February 26, 1937, two were members in LocalNo. 502, the total membership by the latter date therefore being re-duced to 350.On March 2, 1937, the pay rolls also reveal a total of696 employees in the appropriate unit. It is clear from a check of thenames in the membership book against the pay roll of the respondentthat by March 2, 1937, 365 employees were members of Local No. 502.From these facts we are unable to find that on January 11, 1937,,amajority of the respondent's employees in the appropriate unit haddesignated Local No. 502 as their representative for the purposes ofcollective bargaining. It is clear, however, that on February 26, 1937,a majority of 2 and on March 2, 1937, a majority of 17 in the appro-priate unit had designated Local No. 502 as their representative forthe purposes of collective bargaining.We find that on February 26, 1937, and on March 2, 1937, LocalNo. 502 was the duly designated representative of the majority ofrespondent's employees in the appropriate unit.By virtue of Section9 (a) of the Act it was, therefore, the exclusive representative of allthe employees in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, or other condi-tions of employment.3.The refusal to bargainOn December 31, 1936, pursuant to authorization from the mem-bers of Local No. 502, Hein, organizer and vice president of the United,wrote to the respondent stating that Local No. 502 had been desig-nated by a majority of respondent's employees to represent them, stat- 192NATIONAL LABOR RELATIONS BOARDing that an agreement was being drawn up by representatives of LocalNo. 502 which the representatives hoped to present to the respondentfor consideration on January 5, 1937, and asking that Lenze, the bearerof the letter, be instructed whether or not that date was convenientfor the respondent.On January 3, 1937, the membership of LocalNo. 502 in meeting assembled voted unanimously to approve an agree-ment drawn up by Hein and officers of Local No. 502.12 On January4, 1937, Hein, Lenze, and other members of a committee elected bythe members of Local No. 502 presented the proposed agreement toStackpole, Conrad, Haberberger, and other officials of the company.Stackpole looked at the proposed agreement, laughed, and shook hishead.Haberberger picked it up and said, "We could never meetthat."Hein asked the management to negotiate different parts of theagreement.Stackpole said he would have to have time to consider,and asked for at least a month. The committee decided to give therespondent a week, and Stackpole agreed to meet the committee onJanuary 11, 1937.During that week, as set forth above, the Association was active,with the respondent's assistance, in soliciting members and drawingup an agreement. The respondent negotiated the agreement with theAssociation on January 10, 1937.On January 11, 1937, the bargaining committee of Local No. 502met with Stackpole, Conrad, Lyle Hall (treasurer of respondent),and Haberberger.The committee, was told that the Association hadalready been recognized as the exclusive collective bargaining rep-resentative for the respondent's employees, and Stackpole showed thecommittee a written statement to that effect.The committee was alsoshown an affidavit signed by two officers of the Association, statingthat a majority of the respondent's employees were members in theAssociation.Hein questioned the validity of that type of proof andasked Stackpole whether he believed in collective bargaining. Stack-pole said "No."Hall corrected him telling him he did not mean that,and Stackpole said "Yes."Hein then asked him if he would bar-gain with Local No. 502, and Stackpole said he would not because hehad already recognized the Association. It is not clear from thetestimony whether Stackpole asked Hein if Local No. 502 had amajority of the respondent's employees as members.Even if we as-sume that he did, it is apparent from the respondent's domination ofand interference with the Association and the consummation of acontract with it, that such questioning could not have been made ingood faith.At any rate, Hein offered to prove that a majority112Board Exhibit No. 28. The agreement provided for a closed shop, a 40-hourmaximum workweek,time and one-half for overtime,a minimum rate of pay of 40cents per hour for female employees and 50 cents per hour for male employees, and anincrease of 10 cents per hour for all employees over the rates then in effect. DECISIONS AND ORDERS193of the respondent's employees were members in Local No. 502.Herefused to do so by showing application cards for fear of discrimina-tion against members of Local ' No. 502, but said there were otherways to prove a majority, both legal, such as by holding an election,or by a strike which, Hein said, was a "nasty way." No cooperation,however, in determining the majority was forthcoming from Stack-pole or any of the other officials of the respondent.A few days later Lenze and other officers of Local No. 502 at-tempted to deal with the respondent on behalf of a member of LocalNo. 502 whom it was alleged had been discriminatorily discharged.Conrad stated that the Association was the sole collective bargainingrepresentative for the respondent's employees, and that the Associa-tion had given the discharged employee a "fair trial." Thereafter atvarious times Local No. 502 attempted in vain to negotiate withrespondent with respect to other specific grievances, such as allegeddiscrimination in rates of pay for employees who were members ofLocal No. 502.-In the middle of February 1937 Lenze came to Conrad on behalfof Local No. 502 and charged that several members of Local No. 502had been discriminated against, by being laid off in the graphitizingoven department.Lenze repeated that Local No. 502 represented amajority of the respondent's employees and wanted to negotiate withthe respondent.Conrad said, "Prove your majority."ThereuponLenze offered to secure the application cards for membership inLocal No. 502 to show to Conrad.Conrad then said it was too late.Lenze asked him if he would be willing that "they write jointly tothe Board for a vote."Again Conrad refused.On February 17, 1937, the respondent distributed among its em-ployees the circular hereinbefore discussed.On February 26, 1937,Hein, pursuant to authority from Local No. 502, wrote to Stackpolethe following letter :DEAR SZR :At a meeting of Local 502 of the U. E. & R. W. of A. onThursday, February 25th, a resolution adopted by secret ballotstated : That unless the Stackpole Carbon Co. meets with therepresentatives chosen by Local No. 502 to bargain with themcollectively in matters of hours, wages, and working conditions,taking the' proposed agreement which was submitted to theStackpole Carbon Co. on January 4, 1937 as a basis for a con-tract, there will be a cessation of production at 6: 00 a. m. Tues-day, March 2, 1937.. `The members of Local 502 have used every means to avoid astoppage of work and to bring about a peaceful settlement ofthe present controversy.But the Stackpole Carbon Co. has1 194NATIONAL LABOR RELATIONS, BOARDdefied and aggravated the situation by setting up a companyunion in violation of the National Labor Relations Act, and hasstubbornly refused to deal with or recognize the representativesof Local 502, a bona fide Labor Organization.Therefore, the Stackpole Carbon Co. is responsible for thepresent strained relations, and any consequent actions that itsemployees may deem necessary to protect themselves and theirjobs.Labor has the right by law to collective bargaining.Themembers of Local 502 who are employees of the Stackpole Car-bon Co. are standing on that right.Very truly yours,(s)August Hein.AUGUST HEIN,General Vice Pres.No answer to this letter was ever received.The Department of Labor of the State of Pennsylvania, havingbeen informed of the impending events, sent to St. Marys a mediatorfrom that department.He was accompanied by a conciliator from theFederal Department of Labor.On February 26, 1937, a meeting wasarranged by the State and Federal mediators between representativesof the respondent and representatives of Local No. 502, and a tenta-tive agreement was reached with respect to the holding of an electionamong the respondent's employees.The terms under which theelection would be held were left unsettled, however, Stackpole agree-ing to abide by terms fixed by the Regional Director for the SixthRegion.On March 1, 1937, as a result of the meeting of February 26,another meeting was arranged between Stackpole and other officersof the company and Lenze, Hein, and other representatives of LocalNo. 502.RobertKleeb,Board attorney for the Sixth Region,attended this meeting, the purpose of which was to arrange the termsof an election among the respondent's employees.The testimonyin regard to the events at the meeting is in conflict. It is evidentthat an oral agreement was reached between the parties. Local No.502 claims that Hein proposed certain terms under which an electionwould be held, that no mention of the Association was made at themeeting, and that Stackpole agreed to the terms of the election, whichKleeb was directed to draw up in legal form that night. Local No.502 contends that the agreement as proposed was one between therespondent and Local No. 502 only, and provided that an electionshould be held to determine whether a majority of the respondent'semployees desired to be represented by Local No. 502. It is undis-puted that the agreement provided that no employees of the companywere to solicit votes, that, no literature would be distributed, and that DECISIONS AND ORDERS195the election would not be discussed, in the plant. It is significantthat on the same day there was distributed at the gates of the plantthe Association circular of March 1, 1937, discussed 'above-a; circularwhich was charged to the account of the respondent. It is not clear,however, whether this occurred before or after the agreement betweenthe parties.The respondent contends that the agreement for an election wasto be a tripartite one between it, the Association, and Local No. 502,and that the Association was to be put on the ballot. The respondentclaims also that its oral agreement on March 1 was subject.to theapproval of the Association.At any rate Kleeb drew up an agreement which was presented tothe respondent and to Local No. 502 on March 2. Local No. 502meanwhile had delayed its strike vote for 24 hours.Whatever theagreement for an election originally may have been, the final agree=ment presented to the respondent and to the membership of LocalNo. 502 on March 2 was a bipartite one between the respondent andLocal No. 502, but it also placed the Association on the ballot.Themembers of Local No. 502 approved even this agreement and on thenight of March 2 waited for the respondent to sign it. It was neversigned.The evidence shows that on March 2, 1937, when the agreement waspresented to the respondent, representatives of the Association werecalled in by Conrad, who refused to approve the agreement until theAssociation had approved it.That afternoon Straub asked Kleebfor more time to consider the agreement.' That evening in a telephoneconversation with Kleeb, Stackpole said that the agreement for theelectionwas a matter for the Association to decide upon. Clearlythe respondent refused to sign the agreement without the approvalof the Association.On March 3, 1937, members of Local No. 502 went out on strike.On that day, Hein, pursuant to authority from Local No. 502, wroteto Stackpole as follows :DEAR MR. STACKPOLE :Local 502 of the United Electrical & Radio Workers of America,a unit composed entirely of employees of the Stackpole CarbonCo., is now on strike.The negotiating committee of the above mentioned unit of theU. E. & R. W. has been trying since December 30, 1936, to reachan agreement with the management. On January 4, 1937, a pro-posed agreement was submitted for collective bargaining in thematter of hours, ,wages, and working conditions.We have tried to reach a friendly and peaceful solution of thiscontroversy.But your stubborn refusal to abide by the Nationaland State Labor Laws has resulted in the present strained rela- 196NATIONAL LABOR.RELATIONS BOARDtions between you and your employees.The responsibility ofthe strike, therefore, rests directly at the door of the StackpoleCarbon Co.Nevertheless, the negotiating committee is still ready to conferagreement.Very truly yours,AUGUST HEIN,Gen. Vice Pres.No answer to this letter was ever received.In the middle of March 1937 an attempt was made to negotiate asettlement of the strike.De Maio, organizer for the United, andLenze and Fleming, officers of Local No. 502, met Hall, treasurerof the respondent, at his home.The committee asked that the As-sociation be dissolved, that Local No. 502 be recognized as exclusiverepresentative of the respondent's employees for purposes of collectivebargaining, and that the striking employees be reinstated withoutdiscrimination.Hall asked Fleming "how he would like to be headman at one of the plants." No results were forthcoming at thismeeting.On April 14, 1937, De Maio wrote to Stackpole as follows :DEAR MR. STACKPOLE :In accordance with our informal discussion yesterday after-noon, we suggest the following terms to effect an amicable settle-ment of the strike of Local 502 of.the U. E. & R. W.Inasmuch as harmonious relations between the management,and all the workers involved is the desired end, we urge you touse your. influence to help bring this about.It is our belief that the interests of peace will best be served, ifthe United Electrical & Radio Workers of America is recognizedas the bargaining agent for its vwmbers,'3and that all strikingemployees return to their usual work at former rates of paywithout prejudice or discrimination.Our experience has shown that collective bargaining is possibleand effective only as a result of friendly negotiations.Wepropose, therefore, that such negotiations take place within tendays after the striking employees return to work.We further feel that your expressed desire to comply withand act within the framework of existing laws will be conduciveto permanent peace.With every good wish for an immediate settlement, I amRespectfully yours,ERNEST DE MAIO,gen'l organizer.No answer was received to this letter.0 Italics supplied. DECISIONS AND ORDERS197About ,the middle of April 1937 Fleming, as chairman of the shopcommittee of Local No. 502, was instructed by other members of theshop committee to call Hall, the respondent's treasurer, and "askhim if we couldn't settle this strike some way."Hall said he wouldsee Stackpole and Haberberger and let Fleming know.He never,communicated with Fleming with respect to this attempt at asettlement.4.,Conclusions with respect to the refusal to bargain collectivelyIt is clear from the facts as presented above that during the weekof January 4, 1937, which the respondent requested for considerationof'the contract presented by Local No. 502, no such consideration wasin fact given.During that -week, the respondent deliberately nego-tiated an agreement with a labor organization which it had fosteredand was at the time fostering for the purpose of defeating the attemptof Local No. 502 to bargain collectively. It is clear that the respond-'ent's executive employees never in good faith at any time before orduring the strike questioned whether Local No. 502 represented amajority of its employees.On the other hand, Stackpole and Conradwere speedily "convinced" that the Association represented a majorityof its employees. It is also clear that Local No. 502 represented amajority of the respondent's employees in the unit found appropriateon February 26 and March 3, 1937. On those dates and thereafterduring the strike unsuccessful attempts were made by Local No. 502 tonegotiate with the respondent.We find that on February 26, 1937, and March 3, 1937, and there-after, the respondent has refused to bargain collectively with LocalNo. 502 as the exclusive representative of its employees in ,the unitwhich we have found appropriate, and ,has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. The strike and the alleged discharge by the respondent of itsstriking employeesHaving received word late at night on March 2, 1937, of the re-spondent's refusal to sign the agreement for an election without the-Association's approval, and after discussing the respondent's supportto and encouragement of the Association, the discrimination practicedagainst members of Local No. 502, and also the refusal of the respond-ent to bargain collectively with Local No. 502, its members voted togo out on strike the next morning.On March 3, 1937, members of Local No.-502 struck and picketedthe respondent's plant.At the time ' of the hearing the strikingemployees were still out on strike and picketing the respondent's 198NATIONALLABOR RELATIONS BOARDplant.The exact number of striking employees does not appear.The respondent admitted, however, that 131 employees "quit work"and had not returned since March 3, 1937. It also admitted that110 striking employees picketed the plant on the morning of March3, 1937, and thereafter.Some of the members of Local No. 502 didnot go out on strike.One picketing striker who attempted to returnto work was intercepted at the gate, told he was "fired," and forcedout of the plant.It does not appear that any of the respondent's striking employeeshave since been reemployed elsewhere, with the exception of two, oneof whom at the time of the hearing vas "working off" a furniture billand the other of whom was "working off" a doctor's bill.All of thestriking employees desire reinstatement.'On March 4 or 5 all the picketing employees received checks marked"paid in full" covering the pay period ending February 28, 1937, andthe first two days in March 1937. The other strikers who did notpicket were visited at their homes by employees of the respondent andtold to report to work on or about March '8,' 1937, or to come and"get their pay."Those who were visited and did not so return re-ceived their checks on March 10, 1937, the regular pay day. Inthe middle of April 1937 Stackpole, in a conversation with two orthree employees picketing in front of the plant, said, "You will neverget in there as long as I live."Stackpole's statement was interpretedby those employees who heard it to refer to all picketing employees.At the hearing, Hammer, the employment manager, was asked whyall of the picketing employees were sent their checks marked "paidin full."He testified as follows :We didn't want them back in there.We figured they had putour plant out of commission; there was all sorts of rumors thatthey were going to stop production and we were afraid of violenceto put them back in there.The complaint as amended at the hearing alleges that the respond-ent discharged its striking employees.The facts set forth above donot sustain that allegation.After ceasing work the position of therespondent's striking employees was, from a practical point of view,unaffected by the acts complained of. Since they had already ceasedtheir work, there is no question of discriminatory discharge; the ques-tion arises only as to whether there was a discriminatory refusal toreinstate them to their former employment.On the record we cannotfind that the respondent had indicated that it would not reinstatestrikingmembers of Local No. 502 upon application. That such'i Since March 2 the respondent has hired 62 employees at the plant in St. Marys and85 at the plantin Jobnsonburg. DECISIONS AND ORDERS199application would not necessarily have been futile is indicated byevidence that some employees-members of Local No. 502 who struckon March 3, 1937-did return,to work thereafter.For thesereasonswe,will dismiss the allegation of the complaint that the respondentdischarged its striking employees.15TV. THE-EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A, B, and C above, occurring in connection with the operationsof the respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, commerce, and transportationamong the several States, and tend to lead and have lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYThe Board has found that the respondent dominated and inter-.fereda with the formation and administration of the Association andcontributed financial and other support to it, that its growth has beendue to the encouragement and aid received from the respondent, andthat through the Association the respondent has harassed the mem-bers of Local No. 502 in their attempts to deal with the respondent.In order to remedy the unlawful conduct in this case, the respondentmust withdraw all recognition from the Association asan organizationrepresentative of its employees for the purposes of dealing with therespondent with respect to grievances, labor disputes,wages, rates,of pay, hours of employment, and conditions of employment.Wewill therefore order the immediate disestablishment of the Associa-tion as such representative.Further, the respondent must cease togive effect to its contract with the Association.We will also order the respondent to bargain collectively with Local_No. 502 as the representative of its employees.It is clear that the employees of the respondent who struck onMarch 3, 1937, did so as a direct result of the respondent's unfair labor-practices.The evidence establishes that the members of Local No.502 voted to strike because of the respondent's refusal to bargaincollectively and its interference with the Association, as well as toits refusal to consent to an election without the approval of the Asso-ciation.Moreover, the strike has been prolonged because of the,respondent's continued refusal to negotiate With Local No. 502 sinceMarch 3,1937. Thus thi possibility of a return to work by the strikerswas in effect precluded by the respondent's refusals to bargain col-11 SeeMatteiof Bales-Coleman Lumber CompanyandPuget SoundDastrlct Council ofLumber and Sawmill Workers,4N, L R. B. 679.80618-38-von. v1-14 -200NATIONAL LABOR RELATIONS BOARD-lectively' With Local No. 502 during the strike. , Since March 3: therespondent has hired new employees both at its plant in St: Marysand at its plant ,at Johnsonburg. In order to restore thestatus quoexisting before March 3, 1937, we will order the -respondent to offerreinstatement to all its employees who were on the pay roll on March12, 1937, and who struck on March 3, 1937, and thereafter, dismissing,if necessary, new employees who were hired on or after March 3,'1937.We will order the offer of reinstatement of such striking employeesto their former positions either in the plant at St. Marys or in theplant at Johnsonburg, wherever those positions are available.Ourorder will also provide that employees whose application for rein-statement is refused by the respondent in violation of our order-shall be entitled to back pay accruing from the date of the refusal ofthe application to the date of reinstatement, less any amount earned-during that period.The strike was accompanied by some violence on the part of the-respondent and members of the Association on the one hand, and of-members of Local No. 502 on the other. On Saturday, March 6, 1937,-all employees of the respondent who were members of the Associa-tion were told by the foremen to attend a meeting in the plant. Themeeting took place approximately between 11: 30 and 12 o'clock, dur-ing working hours, and the employees were paid for that time.Straub, attorney for the Association, addressed them.At about 11: 45_aState trooper, who had been seen in the office of the company a:short while before, came to the captain of the picket line and notifiedhim. to tell those pickets who were wearing glasses to take them off.A few minutes later, some of the "loyal" workers, apparently thosewho had attended the meeting of the Association, rushed out of theplantwithout punching their time cards.One employee with-crutches came out of the plant swinging his crutches, and others cameswinging their fists.Several striking employees on the picket linewere injured.Two women were severely injured and laid up for.several weeks.No arrests were made, though a dozen State troopers,were on duty at the time in the vicinity of the plant.On the other hand, charges were preferred by members of theAssociation, State troopers and others against about 20 members ofLocal No. 502, including most of the officers, for violence alleged tohave been committed during the strike.The offenses included as-sault and battery, destruction of property, disorderly conduct anddisturbing the peace.The occasions'for these charges were the al-leged beating up of non-striking employees, and the alleged injuryto property of such employees.At the time of the hearing ' one.striker had been convicted of assault and battery and had°been sen=tented to four months in the county jail. The charges against all DECISIONS AND ORDERS201,,others were pending.16The most serious charge in this group wasthat against Sylvester Jesberger,an officer of Local No: 502,who wasaccused of"using explosive substancewithintent to do grievousbodily harm."One non-striking employee testified in the hearing in the presentproceeding that he was beaten up by members of Local No. 502, andwas under doctor's treatment for a few weeks.The home of AltonNewell,an officer of the Association,was dynamited.He testifiedthat the damage amounted to about $35 and that the management,of the company gave him$25 to make repairs.Association membersand other persons who were not employees of the company were alsocharged with disorderly conduct, and assault and-battery, apparentlyin connection with altercations between striking and non-striking'employees.17The respondent in its answer to the complaint contends that one ofthe reasons why members of Local No.502 who went out on strike arenot entitled to reinstatement is that they have from time to time en-gaged in violence.This Board has said that it could not condoneviolence by any party to a labor dispute. It has said that "anemployer cannot, however,use the fact that violence has been com-mitted during a strike as a pretext for not reinstating some of hisemployees where the real motive behind his refusal is the union activi-ties of such employees and not an honest belief that they have engagedin illegal acts." IsFrom the facts as presented above and in the lightof the respondent's conduct from the record as a whole,it is clear thatthe real reason behind its contention that its employees are not entitledto reinstatement is the union activity of those employees and not anyact of violence alleged to have been committed by them.This is par-ticularly clear since, with one exception,the offenses with which em-ployees were charged are of little seriousness,as indicated above.Thecase against Jesberger was nolle prossed in January 1938.Moreover,there is a strong indication that the respondent aided and abetted theacts of its employees which caused the injuries to picketing employeeson March 6,1937.For the reasons indicated we will order that em-ployees charged with violence,and otherwise entitled to reinstatement,be reinstated.1eThe majority of the bonds set for the union members ranged between$500 and$1,500.The bonds of nine of them were set by A G Brehm, Justice of the Peace, andsecretary-treasurer of the Daily Press Publishing Company.'There were nine of these cases which were all heard before A G BrehmOut ofeight of these,threewere discharged,threewere fined $10 and costs,and two wereheld for court on bonds of $500 and $100 respectively In at least three of thesecases,the persons charged with offenses were employees of the respondent.At the timeof the hearing,one had-been found not guilty and discharged,and one had been fined$10 and costs and one was being held for court18 InMatter or Kentucky Firebrick CompaiiiandUuatedBrick and Clay Workers ofAmerica, Local Union No.510, 3 N.L. R B A51,. 202NATIONAL LABOR, RELATIONS BOARD.Upon the basis of the foregoing findings of fact and upon the entire,record in the proceeding, the Board makes the following : .CONCLUSIONS OF LAW1.United Electrical & Radio Workers of America, Local No. 502,and Stackpole Employees' Association of St. Marys, Pennsylvania,are labor organizations, within the meaning of Section 2 (5) of theAct.2.The respondent, by dominating and interfering with the ad-ministration of the Stackpole Employees' Association of St. Marys,Pennsylvania, and contributing financial and other suppport thereto,has engaged in and is engaging in an unfair labor practice, withinthe meaning of Section 8 (2) of the Act.3.The production and maintenance employees in the respondent'splant at St. Marys, Pennsylvania, for the period from January 11toMarch 1, 1937, and at the respondent's plants at both St. Marys,Pennsylvania, and at Johnsonburg, Pennsylvania, since March 1,1937, exclusive of clerical,, supervisory and "temporary" employeesand also exclusive of employees in the accounting, sales, cost, pur-chasing, drafting, engineering, and machine shop departments, andalso exclusive of watchmen, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section(b) of the Act.4.United Electrical & Radio Workers of America, Local No. 502,was on February 26 and March 3, 1937, and thereafter has been theexclusive representative of all employees in such unit for the purposesof collective bargaining.5.By refusing to bargain collectively with United Electrical &Radio Workers of America, Local No. 502, as the exclusive repre-sentative of the employees in such unit, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, the DECISIONS AND' ORDERS203National Labor Relations Board hereby orders that the respondent,Stackpole Carbon Company, St. Marys, Pennsylvania, and its officers,agents, successors, and assigns .shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of -collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act;(b)From in any manner dominating or interfering with the ad-ministration of the Stackpole Employees' Association of St. Marys,Pennsylvania, or with the formation or administration of any otherlabor organization of its employees, and from contributing financialor other support to Stackpole Employees' Association of St. Marys,Pennsylvania, or any other labor organization of its employees;(c)From giving effect to its contract with the Association;(d)From refusing to bargain collectively with United Electri-cal & Radio Workers of America, Local No. 502, as the exclusiverepresentative of the production and maintenance employees at itsSt.Marys, Pennsylvania, plant and its Johnsonburg, Pennsylvania,plant, except clerical, supervisory, and "temporary" employees andexcept employees-in its accounting, sales, cost, purchasing, drafting,engineering, and machine shop departments, and except watchmen.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Stackpole Employees' Asso-ciation of St. Marys, Pennsylvania, as a representative of its emn-ployees 'for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work; and completely disestablish said Associationas such representative;(b)Upon request, bargain collectively with the United Electri-cal & Radio Workers of America, Local No. 502, as the exclusiverepresentative of the production and maintenance employees at itsSt.Marys, Pennsylvania, plant and its Johnsonburg, Pennsylvania,plant, except clerical, supervisory,, and "temporary" employees andexcept employees in its accounting, sales, cost, purchasing, drafting,engineering, and machine shop departments, and except watchmen,in respect to rates of pay, wages, hours of employment, or otherconditions of employment;(c)Upon application, offer to its employees who were employedon March 2, 1937, and who struck on March 3, 1937, or thereafter,immediate and full reinstatement to their former positions at eitherits St. Marys, Pennsylvania, plant or its Johnsonburg, Pennsylvania, 204NATIONAL LABOR RELATIONS BOARDplant, without prejudice to their seniority and other rights and priv-ileges, dismissing, if necessary, persons hired on or after March 3,1937;(d)Make whole all employees who went on strike on March 3,.1937, and thereafter, for any losses they may suffer by reason of anyrefusal of their application for reinstatement in accordance withparagraph 2 (c) herein, by payment to each of them respectively,of a sum equal to that which each would normally have earned aswages during the period from -the date of any such refusal of theirapplication to the date of reinstatement, less the amount, if any,which each, respectively, earned during said period;(e)Post immediately notices to its employees in conspicuous placesthroughout its plant, stating (1) that the respondent will cease anddesist as provided in paragraphs 1 (a), (b), (c), and (d) of thisorder; (2) that the respondent withdraws and will refrain fromall recognition of Stackpole Employees' Association of St. Marys,Pennsylvania, as a representative of its employees, and completelydisestablishes it as such representative; (3) that the agreement signedwith Stackpole Employees' Association of St. Marys, Pennsylvania,is void and of no effect;(f)Maintain such notices for at least thirty (30) consecutivedays from the date of posting; and(g)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the allegation in the complaint thatthe respondent has engaged in an unfair labor practice within themeaning of Section 8 (3) of the Act, by discharging its employeeswho struck on March 3, 1937,-be, and it hereby is, dismissed.